UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 17, 2011 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 000-22117 06-1269834 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4 Landmark Square, Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 975-7110 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8—Other Events Item 8.01.Other Events. On February 17, 2011, the Registrant announced that its Board of Directors increased its quarterly dividend to $0.11 per share and declared a quarterly cash dividend on its common stock of $0.11 per share, payable on March 17, 2011 to the holders of record of common stock of the Registrant on March 3, 2011.For additional information regarding this announcement, refer to Exhibit 99.1 filed with this Current Report on Form 8-K. Section 9—Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated February 17, 2011 regarding the declaration of a quarterly cash dividend. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SILGAN HOLDINGS INC. By: /s/ Frank W. Hogan, III Senior Vice President, General Counsel and Secretary Date: February 18, 2011 3 INDEX TO EXHIBITS Exhibit No. Description Press Release dated February 17, 2011 regarding the declaration of a quarterly cash dividend. 4
